DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2021 has been entered.

Status of Claims and Other Notes
Claim(s) 1–3 and 6–10 is/are pending.
Claim(s) 4 and 5 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ap (US 6,448,535 B1, hereinafter Ap 'US) as evidenced by MEGlobal (Ethylene Glycol Product Guide) and Myron L Company (Application Bulletin Deionized Water).
Regarding claim 1, Ap 'US discloses a fuel cell cooling system comprising:
a first path (30) through which an electrical insulating coolant (see de-ionised water, C3/L36–39), that cools a fuel cell (12), circulates (FIG. 4, C3/L36–39);
a second path (32) through which a coolant (see mixture of water and antifreeze, C4/L40–43), that exchanges heat with the electrical insulating coolant, circulates, and to which a radiator (52, C4/L10–21), that releases heat of the coolant, is connected (FIG. 4, C3/L30–35);
a reservoir tank (68) connected to the radiator (52) and connected to the second path (32) via a first branch path (70) and a second branch path (70, C5/L13–18); and
a heat exchanger (34) that carries out heat exchange between the first path (30) and the second path (32, C3/L44-47),
wherein a volume resistivity of the electrical insulating coolant (see de-ionised water, C3/L36–39) is greater than a volume resistivity of the coolant (see mixture, C4/L40–43), and
a circulating path of the first path (30) is shorter than a circulating path of the second path (32, FIG. 4).
Myron L Company discloses the volume resistivity of deionized water is 18.2 MΩ·cm (P1/C1/L40–41). MEGlobal discloses the volume resistivity of a mixture of water and ethylene glycol is 0.07 to 0.7 MΩ·cm (FIG. 16, P27). Therefore, Ap 'US inherently discloses the electrical insulating coolant (i.e., deionized water) has a volume resistivity greater than a volume resistivity of the coolant (i.e., mixture of water and antifreeze).
Regarding claim 2, Ap 'US discloses a fuel cell cooling system comprising:
a first path (30) through which a first coolant (see de-ionised water, C3/L36–39), that cools a fuel cell (12), circulates (FIG. 4, C3/L36–39);
a second path (32) through which a second coolant (see mixture of water and antifreeze, C4/L40–43), that exchanges heat with the first coolant, circulates, and to which a radiator (52, C4/L10–21), that releases heat of the second coolant, is connected (FIG. 4, C3/L30–35);
a reservoir tank (68) connected to the radiator (52) and connected to the second path (32) via a first branch path (70) and a second branch path (70, C5/L13–18); and
a heat exchanger (34) that carries out heat exchange between the first path (30) and the second path (32, C3/L44-47),
wherein a volume resistivity of the first coolant (see de-ionised water, C3/L36–39) is greater than a volume resistivity of the second coolant (see mixture, C4/L40–43), and
a circulating path of the first path (30) is shorter than a circulating path of the second path (32, FIG. 4).
Myron L Company discloses the volume resistivity of deionized water is 18.2 MΩ·cm (P1/C1/L40–41). MEGlobal discloses the volume resistivity of a mixture of water and ethylene glycol is 0.07 to 0.7 MΩ·cm (FIG. 16, P27). Therefore, Ap 'US inherently discloses the electrical insulating coolant (i.e., deionized water) has a volume resistivity greater than a volume resistivity of the coolant (i.e., mixture of water and antifreeze).

Claim(s) 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khelifa (US 6,569,550 B2) as evidenced by MEGlobal (Ethylene Glycol Product Guide) and Myron L Company (Application Bulletin Deionized Water).
Regarding claim 1, Khelifa discloses a fuel cell cooling system comprising:
a first path (10) through which an electrical insulating coolant (see deionized water, C3/L11–17), that cools a fuel cell (7), circulates (FIG. 1, C4/L38–57);
a second path (30) through which a coolant (see mixture of water and glycol, C4/L38–57), that exchanges heat with the electrical insulating coolant, circulates, and to which a radiator (31), that releases heat of the coolant, is connected (FIG. 1, C4/L38–57);
a reservoir tank (2) connected to the radiator (31) and connected to the second path (30) via a first branch path (20) and a second branch path (20, C5/L1–23); and
a heat exchanger (11) that carries out heat exchange between the first path (10) and the second path (30, C4/L38–57),
wherein a volume resistivity of the electrical insulating coolant (see deionized water, C3/L11–17) is greater than a volume resistivity of the coolant (see mixture, C4/L38–57), and
a circulating path of the first path (10) is shorter than a circulating path of the second path (20, FIG. 1).
Myron L Company discloses the volume resistivity of deionized water is 18.2 MΩ·cm (P1/C1/L40–41). MEGlobal discloses the volume resistivity of a mixture of water and ethylene glycol is 0.07 to 0.7 MΩ·cm (FIG. 16, P27). Therefore, Khelifa inherently discloses the electrical insulating coolant (i.e., deionized water) has a volume resistivity greater than a volume resistivity of the coolant (i.e., mixture of water and antifreeze).
Regarding claim 2, Khelifa discloses a fuel cell cooling system comprising:
a first path (10) through which a first coolant (see deionized water, C3/L11–17), that cools a fuel cell (7), circulates (FIG. 1, C4/L38–57);
a second path (30) through which a second coolant (see mixture of water and glycol, C4/L38–57), that exchanges heat with the first coolant, circulates, and to which a radiator (31), that releases heat of the second coolant, is connected (FIG. 1, C4/L38–57);
a reservoir tank (2) connected to the radiator (31) and connected to the second path (30) via a first branch path (20) and a second branch path (20, C5/L1–23); and
a heat exchanger (11) that carries out heat exchange between the first path (10) and the second path (30, C4/L38–57),
wherein a volume resistivity of the first coolant (see deionized water, C3/L11–17) is greater than a volume resistivity of the second coolant (see mixture, C4/L38–57), and
a circulating path of the first path (10) is shorter than a circulating path of the second path (20, FIG. 1).
Myron L Company discloses the volume resistivity of deionized water is 18.2 MΩ·cm (P1/C1/L40–41). MEGlobal discloses the volume resistivity of a mixture of water and ethylene glycol is 0.07 to 0.7 MΩ·cm (FIG. 16, P27). Therefore, Khelifa inherently discloses the electrical insulating coolant (i.e., deionized water) has a volume resistivity greater than a volume resistivity of the coolant (i.e., mixture of water and antifreeze).
Regarding claim 9, Khelifa discloses all claim limitations set forth above and further discloses a fuel cell cooling system further comprising:
an inter-cooler (23) connected in parallel with the radiator (31) and the heat exchanger (11, C5/L24–40).
Regarding claim 10, Khelifa discloses all claim limitations set forth above and further discloses a fuel cell cooling system further comprising:
an inter-cooler (23) connected in parallel with the radiator (31) and the heat exchanger (11, C5/L24–40).

Claim Rejections - 35 USC § 103
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ap 'US (US 6,448,535 B1) as evidenced by MEGlobal (Ethylene Glycol Product Guide) and Myron L Company (Application Bulletin Deionized Water) as applied to claim(s) 1 and 2 above, and Ap (FR 2805666 A1, hereinafter Ap 'FR) and Gerhardt et al. (US 2016/0006069 A1, hereinafter Gerhardt).
Regarding claims 3 and 8, Ap 'US discloses all claim limitations set forth above, but does not explicitly disclose a fuel cell cooling system further comprising:
an electrical insulating cover that cover the heat exchanger, an entirety of the first path, and the fuel cell.
Ap 'FR discloses a fuel cell cooling system comprising a thermal insulating cover (40) that covers a heat exchanger (18), an entirety of a first path (14), and a fuel cell (12) to prevent the freezing of the fuel cell cooling system (see thermal insulation, [0048]). Ap 'US and Ap 'FR are analogous art because they are directed to fuel cell cooling systems. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cell cooling system of Ap 'US with the electrical insulating cover of Ap 'FR in order to prevent the freezing of the fuel cell cooling system.
Gerhardt discloses a thermal insulating cover (1) should also be electrical insulating to improve the safety of the cover (FIG. 1, [0033]). Ap 'US and Gerhardt are analogous art because they are directed to fuel cell systems. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the insulating cover of modified Ap 'US electrical insulating as taught by Gerhardt in order to improve the safety of the cover.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ap 'US (US 6,448,535 B1) as evidenced by MEGlobal (Ethylene Glycol Product Guide) and Myron L  as applied to claim(s) 1 above, and further in view of Ishikawa (US 2002/0031693 A1).
Regarding claim 6, Ap 'US discloses all claim limitations set forth above, but does not explicitly disclose a fuel cell cooling system:
wherein the volume resistivity of the electrical insulating coolant is greater than about 1.0 × 1013 Ω · m.
Ishikawa discloses a first path (30a) through which an electrical insulating coolant (ICL, [0047]), that cools a fuel cell (20), circulates (FIG. 3, [0047]), wherein the volume resistivity of the electrical insulating coolant is greater than about 1.0 × 1013 Ω · m (see ICL, [0035]) to improve the electrical insulation of the fuel cell system (see high insulation, [0048]). Ap 'US and Ishikawa are analogous art because they are directed to fuel cell cooling systems. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first path of Ap 'US with the electrical insulating coolant of Ishikawa in order to improve the electrical insulation of the fuel cell system.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ap (US 6,448,535 B1) as evidenced by MEGlobal (Ethylene Glycol Product Guide) and Myron L Company (Application Bulletin Deionized Water) as applied to claim(s) 1 above, and further in view of Yang et al. (US 2006/0051639 A1, hereinafter Yang).
Regarding claim 7, Ap discloses all claim limitations set forth above and further discloses a fuel cell cooling system:
the electrical insulating coolant is color less (see pure water, C3/L11–17).
Ap does not explicitly disclose:
the coolant is colored.
Yang discloses a fuel cell cooling system comprising a coolant comprising a mixture of water and antifreeze that is colored to prevent confusion between different heat transfer fluids (see antifreezes, [0019]). Ap and Yang are analogous art because they are directed to fuel cell cooling systems. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to color the coolant of Ap as taught by Yang in order to prevent confusion between different heat transfer fluids.

Response to Arguments
Applicant's arguments filed with respect to claim(s) 1–3 and 6–10 have been fully considered but they are not persuasive.
Applicants argue Ap 'FR does not teach or suggest at least "a reservoir tank connected to the radiator and connected to the second path via a first branch path and a second branch path" (P7/¶6). Note that while Ap 'FR does not disclose all the features of the present claimed invention, Ap 'FR is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a thermal insulating cover, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Ishikawa does not teach or suggest at least "a reservoir tank connected to the radiator and connected to the second path via a first branch path and a second branch path" (P7/¶6). Note that while Ishikawa does not disclose all the features of the present claimed invention, Ishikawa is used as teaching reference, and therefore, it is not necessary for this In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the volume resistivity of the electrical insulating coolant, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725